

115 HR 7169 IH: Verification Alignment and Service-disabled Business Adjustment Act
U.S. House of Representatives
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7169IN THE HOUSE OF REPRESENTATIVESNovember 27, 2018Mr. Kelly of Mississippi (for himself, Mr. Chabot, Mr. Curtis, Miss González-Colón of Puerto Rico, Mr. Balderson, Mrs. Radewagen, Mr. Fitzpatrick, Mr. Stivers, Mr. Roe of Tennessee, Mr. Bergman, Mr. Dunn, Mr. Banks of Indiana, Ms. Velázquez, Ms. Clarke of New York, Mrs. Murphy of Florida, Ms. Kuster of New Hampshire, and Mr. Peters) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo transfer the responsibility of verifying small business concerns owned and controlled by
			 veterans or service-disabled veterans to the Small Business
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Verification Alignment and Service-disabled Business Adjustment Act or the VA–SBA Act. 2.Small Business Act requirements (a)Procurement program for small business concerns owned and controlled by service-Disabled veteransSection 36 of the Small Business Act (15 U.S.C. 657f) is amended—
 (1)by striking subsections (d) and (e); (2)by redesignating subsections (a), (b), and (c) as subsections (c), (d), and (e) respectively;
 (3)by inserting before subsection (c), as so redesignated, the following:  (a)Contracting officer definedFor purposes of this section, the term contracting officer has the meaning given such term in section 2101 of title 41, United States Code.
 (b)Certification of small business concerns owned and controlled by service-Disabled veteransWith respect to a procurement program or preference established under this Act or any other Federal law applicable to small business concerns owned and controlled by service-disabled veterans, the Administrator shall—
 (1)certify the status of the concern as a small business concern owned and controlled by service-disabled veterans; and (2)require the periodic recertification of such status.;
 (4)in subsection (c), as so redesignated— (A)in paragraph (2)(B), by striking and at the end;
 (B)in paragraph (3), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (4)the concern is certified by the Administrator as a small business concern owned and controlled by service-disabled veterans.;
 (5)in subsection (d), as so redesignated, by striking and that the award can be made at a fair market price and inserting , that the award can be made at a fair market price, and each concern is certified by the Administrator as a small business concern owned and controlled by service-disabled veterans; and
 (6)by adding at the end the following:  (f)Enforcement; penalties (1)Verification of eligibilityIn carrying out this section, the Administrator shall establish procedures relating to—
 (A)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a small business concern to receive assistance under this section (including a challenge, filed by an interested party, relating to the veracity of a certification made or information provided to the Administration by a small business concern under subsection (b)); and
 (B)verification by the Administrator of the accuracy of any certification made or information provided to the Administration by a small business concern under subsection (b).
								(2)Examinations
 (A)Examination of applicantsThe procedures established under paragraph (1) shall provide for a program of examinations by the Administrator of any small business concern making a certification or providing information to the Administrator under subsection (b), to determine the veracity of any statements or information provided as part of such certification or otherwise provided under subsection (b).
 (B)Examination of certified concernsThe procedures established under paragraph (1) shall provide for the examination of risk-based samples of small business concerns certified under subsection (b), or of any small business concern that the Administrator believes poses a particular risk or with respect to which the Administrator receives specific and credible information alleging that the small business concern no longer meets eligibility requirements to be certified as a small business concern owned and controlled by service-disabled veterans.
 (3)PenaltiesIn addition to the penalties described in section 16(d) (15 U.S.C. 657f(d)), any small business concern that is determined by the Administrator to have misrepresented the status of that concern as a small business concern owned and controlled by service-disabled veterans for purposes of subsection (b), shall be subject to—
 (A)section 1001 of title 18, United States Code; (B)sections 3729 through 3733 of title 31, United States Code; and
 (C)section 8127(g) of title 38, United States Code. (g)Provision of dataUpon the request of the Administrator, the head of any Federal department or agency shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out subsection (b) or to be able to certify the status of the concern as a small business concern owned and controlled by veterans..
 (b)Penalties for misrepresentationSection 16 of the Small Business Act (15 U.S.C. 645) is amended— (1)in subsection (d)(1)—
 (A)by striking ,, a and inserting , a small business concern owned and controlled by service-disabled veterans, a; and (B)in paragraph (A), by striking 9, 15, or 31 and inserting 8, 9, 15, 31, or 36; and
 (2)in subsection (e), by striking ,, a and inserting , a small business concern owned and controlled by service-disabled veterans, a. 3.Use of veteran-owned and service-disabled veteran-owned business database by the Department of Veterans Affairs and Small Business Administration (a)In generalEffective on the transfer date, section 8127 of title 38, United States Code, is amended—
 (1)in subsection (e), by striking the Secretary and inserting the Administrator; (2)in subsection (f)—
 (A)by striking the Secretary each place such term appears and inserting the Administrator; (B)in paragraph (2), by striking subparagraph (B) and inserting the following:
						
 (B)For purposes of this subsection— (i)the Secretary shall—
 (I)verify an individual’s status as a veteran; and (II)establish a system to permit the Administrator to access, but not alter, such verification; and
 (ii)the Administrator shall verify a business concern’s status as a small business concern. (C)If the Administrator receives an application from an individual with respect to a business concern for inclusion in the database, but the individual’s status as a veteran cannot be verified under subparagraph (B) or the business concern’s status as a small business concern cannot be verified under subparagraph (B), the Administrator may not include the business concern in the database maintained by the Administrator.; and
 (C)in paragraph (8)— (i)in subparagraph (B)(ii)—
 (I)by amending subclause (I) to read as follows:  (I)the Secretary or the Administrator; or; and
 (II)in subclause (II), by striking the contracting officer of the Department and inserting the applicable contracting officer; and (ii)by striking subparagraph (C);
 (3)by redesignating subsection (k) as subsection (l); (4)by inserting after subsection (k) the following:
					
 (k)Annual transfer for certification costsFor each fiscal year, the Secretary shall reimburse the Administrator in an amount necessary to cover any cost incurred by the Administrator for certifying small business concerns owned and controlled by veterans that do not qualify as small business concerns owned and controlled by service-disabled veterans for the Secretary for purposes of this section and section 8128. The Administrator is authorized to accept such reimbursement. The amount of any such reimbursement shall be determined jointly by the Secretary and the Administrator and shall be provided from fees collected by the Secretary under multiple-award schedule contracts. Any disagreement about the amount shall be resolved by the Director of the Office of Management and Budget.; and
 (5)in subsection (l), as so redesignated, by adding at the end the following:  (3)The term Administrator means the Administrator of the Small Business Administration..
 (b)Administration access to database before the transfer dateDuring the period between the date of enactment of this Act and the transfer date, the Secretary of Veterans Affairs shall provide the Administrator of the Small Business Administration with access to the database described under section 8127(f) of title 38, United States Code.
 (c)Rule of constructionNothing in this Act or the amendments made by this Act may be construed as prohibiting the Small Business Administration from combining the database described under section 8127(f) of title 38, United States Code, with other databases maintained by the Administration.
			4.Status of self-certified small business concerns owned and controlled by service-disabled veterans
			 and veterans
 (a)In generalNotwithstanding any other provision of law, any small business concern that self-certified as a small business concern owned and controlled by veterans or a small business concern owned and controlled by service-disabled veterans shall—
 (1)if the concern files a certification application with the Administrator before the end of the 1-year period beginning on the transfer date, maintain such self-certification until the Administrator makes a determination with respect to such certification; and
 (2)if the concern does not file such a certification application before the end of the 1-year period beginning on the transfer date, lose, at the end of such 1-year period, any self-certification of the concern as a small business concern owned and controlled by service-disabled veterans.
 (b)Non-Applicability to Department of Veterans AffairsSubsection (a) shall not apply to participation in contracts (including subcontracts) with the Department of Veterans Affairs.
			5.Transfer of the Center for Verification and Evaluation of the Department of Veterans Affairs to the
			 Small Business Administration
 (a)AbolishmentThe Center for Verification and Evaluation of the Department defined under section 74.1 of title 38, Code of Federal Regulations, is abolished effective on the transfer date.
 (b)Transfer of functionsAll functions that, immediately before the effective date of this section, were functions of the Center for Verification and Evaluation shall—
 (1)on the date of enactment of this Act, be functions of both the Center for Verification and Evaluation and the Small Business Administration, except that the Small Business Administration shall not have any authority to carry out any certification functions; and
 (2)on the transfer date, be functions of the Small Business Administration. (c)Transfer of assetsSo much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred under this section shall be available to the Small Business Administration at such time or times as the President directs for use in connection with the functions transferred.
 (d)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a function of the Center for Verification and Evaluation that is transferred under this section is deemed, after the transfer date, to refer to the Small Business Administration.
			6.Dollar threshold for sole source awards to small business concern owned and controlled by
			 service-disabled veterans
 (a)Small Business ActEffective on the transfer date, paragraph (2) of section 36(c) of the Small Business Act, as redesignated by section 2(a)(2), is amended to read as follows:
				
 (2)the anticipated award price of the contract will not exceed— (A)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (B)$5,000,000, in the case of any other contract opportunity; and. (b)Title 38Effective on the transfer date, paragraph (2) of section 8127(c)(2) of title 38, United States Code, is amended to read as follows:
				
 (2)the anticipated award price of the contract will not exceed the amount described under section 36(a)(2) of the Small Business Act; and.
 7.ReportNot later than the end of the 1-year period beginning on the date of the enactment of this Act, and every 6 months thereafter until the transfer date, the Administrator of the Small Business Administration and Secretary of Veterans Affairs shall, jointly, issue a report to the Committees on Appropriations, Small Business, and Veteran’s Affairs of the House of Representatives and the Committees on Appropriations, Small Business and Entrepreneurship, and Veteran’s Affairs of the Senate on the planning for the transfer of functions and property required under this Act and the amendments made by this Act on the transfer date. Such report shall include—
 (1)whether and how the verification database and operations of the Center for Verification and Evaluation of the Department of Veterans Affairs will be incorporated into the Small Business Administration’s existing certification database;
 (2)projections for the numbers and timing, in terms of fiscal year, of— (A)already verified concerns that will come up for recertification; and
 (B)self-certified concerns that are expected to apply for certification; (3)an explanation of how outreach to veteran service organizations, the service-disabled veteran-owned and veteran-owned small business community, and other stakeholders will be conducted; and
 (4)other pertinent information determined by the Administrator and the Secretary. 8.Transfer dateFor purposes of this Act, the term transfer date means the date that is 2 years after the date of enactment of this Act, except that such date may be extended an unlimited number of times by a period of not more than 6 months if the Administrator of the Small Business Administration and Secretary of Veterans Affairs jointly certify to Congress that such extension is necessary and notify Congress of the length of the extension.
		